Barnard, P. J.:
Whatever contract there was between the plaintiff and defendant arose under the charter, constitution and by-laws of the defendant.
The charter provided that the objects of the society were “ to promote the cause of temperance in the said city of Brooklyn; to discourage drunkenness and to guard against its numerous and destructive consequences; to rescue those addicted to the use of spirituous liquors from a life of disorder and evil associations, which is the .foundation of misfortune, and to provide for thé widows and orphans of any of the members of said society who may hereafter die and leave such widow and orphans unprovided for.”
The constitution and by-laws provided for the payment of certain weekly sums to sick members. I entertain no doubt but that such a provision was fully within the charter.
By the tenth article of the constitution, the society provided for a recision of any article of the constitution (except seven and eight, which do not refer to the subject under consideration), and to any change in the by-laws by resolution, in writing, presented to the society at least one week before action taken upon it. The by-laws provided that the society should meet every Sunday at seven p. m. and that it should adjourn at nine p. m. It does not appear when the plaintiff became sick. The complaint states it to have been on the 21th of August, 1878. The evidence is thus taken:
Q. How long have you been sick ? A. Since I sued the society; I never was sick only three weeks before this suit.
The summons was issued in November, 1879. On July 1, 1877, a resolution was duly passed reducing the weekly payment to such member from five dollars to three dollars per week. On the 2d of September, 1877, the society, to relieve its financial embarrassments, *152suspended the by-law granting any weekly payments for twelve months from that date.
On the 1st of September, 1879, a new resolution was proposed extending the suspension twelve months further, and on the 8th of September, 1879, it was carried unanimously, and subsequently on September fourteenth reconsidered, and on the 21st of September, 1879, carried continuing the suspension of the by-law for six months from October 1, 1879.
The plaintiff was bound by these changes. The charter gave no right of action. The constitution and by-laws were liable to change. The changes were made in the way pointed out by the constitution and laws.
The plaintiff cannot object that the changes were made on Sunday. It is so provided by the laws, and a society for the purely benevolent purposes provided by the charter could act on Sunday. It is a pure charity to relieve sick members, and the passage of such a resolution on Sunday would be unobjectionable. It could be changed for sufficient reasons on .the same day even if there were no by-laws.
No notice was required to be given to plaintiff. The by-laws provide for none, and they do provide for a change by resolution proposed one week before it could be passed. It was doubtless designed that this delay would operate to give notice to all persons interested. A notice to all the members would be a great burden.
The judgment should be reversed and a new trial granted, costs to abide event.
GilbeRt and DykmaN, JJ., concurred.
Judgment reversed and new trial granted, costs to abide event.